Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 11, 1977, convicting him of two counts of robbery in the first degree and two counts of assault in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although certain questions asked, and remarks made, by the prosecutor during the trial concerning the alibi witness were improper, we believe that, under the circumstances presented herein, the defendant was not denied a fair trial (see People v Owens, 58 AD2d 898). Latham, J. P., Suozzi, Hargett and Hawkins, JJ., concur.